United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-3699
                      ___________________________

                                  Richard Hart

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

        Yi Pan, M.D.; Tenet HealthSystem SL, Inc.; Allergan USA, Inc.

                          lllllllllllllllllllll Defendants

                           United States of America

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                   Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                          Submitted: October 2, 2013
                            Filed: October 7, 2013
                                [Unpublished]
                                ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
        Richard Hart appeals the district court’s1 adverse judgment following a bench
trial in his Federal Tort Claims Act lawsuit. We decline to consider Hart’s sole
argument for reversal as it is based on an issue not raised below, and it does not fall
under the recognized exceptions for entertaining new arguments. See Henning v.
Mainstreet Bank, 538 F.3d 975, 979 (8th Cir. 2008). The judgment of the district
court is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                         -2-